Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,301,090.
The present application claims the same subject matter of methods, systems, and apparatus for touchless terminal interface interaction, which is same as the US patent 11,301,090.  
For example:
17/690,230
11,301,090
2. (NEW) A method comprising: defining a field adjacent to a surface of a touch display that extends out from the surface of the touch display; monitoring the field for a touch made within the field but the touch does not contact the surface of the touch display; mapping the touch within the field to coordinates; mapping the coordinates to an interface option of an interface rendered within the touch display; processing an Application Programming Interface (API) to interact with the interface and provide the interface option for processing by the interface.
1. (Original) A method, comprising: detecting a touch action with respect to an interface rendered on a touchscreen display, wherein the touch action is made within a field that is in front of and adjacent to a touch surface of the touchscreen display; translating the touch action into an interface action that is recognized by the interface based on the field and the interface; and providing the interface action to the interface for processing as an input provided by an operator of a transaction terminal during a transaction at the transaction terminal, wherein the operator provides the input without touching the touch surface of the touchscreen display.
3. (NEW) The method of claim 2, wherein monitoring further includes activating a haptic device to provide haptic feedback to a hand of a user that provided the touch within the field when the touch is detected in the field.
12. (Original) The method of claim 1 further comprising, providing one or more of. visual feedback, audio feedback, and haptic feedback to the operator based on operator touch interactions within the field during the transaction.
4. (NEW) The method of claim 2 further comprising, translating a hand gesture made within the field without contacting the surface of the touch display into an interface operation, and processing the API to interact with the interface and cause the interface to process the interface operation.
11. (Original) The method of claim 10, wherein identifying further includes capturing further movements of the hand within the field, translating the further movements into a string of characters, issuing a second API call to the interface with the string provided as operator-provided input to the data entry field selection request.
5. (NEW) The method of claim 2 further comprising, interacting with the interface to render a region under the interface components rendered within the touch display, tracking movements of a finger within the field that does not contact the surface of the display, translating the movements into a word, rendering the word within the region for viewing by a  user, and processing the API to interact with the interface to receive the word as text entry within an entry field of the interface.
11. (Original) The method of claim 10, wherein identifying further includes capturing further movements of the hand within the field, translating the further movements into a string of characters, issuing a second API call to the interface with the string provided as operator-provided input to the data entry field selection request.
6. (NEW) The method of claim 5 further comprising, identifying a hand gesture made within the field that is mapped to a command associated with closing the region and processing the API to interact with the interface to remove the region under the interface components rendered within the touch display.
11. (Original) The method of claim 10, wherein identifying further includes capturing further movements of the hand within the field, translating the further movements into a string of characters, issuing a second API call to the interface with the string provided as operator-provided input to the data entry field selection request.
7. (NEW) The method of claim 2 further comprising, translating hand movements detected within the field that do not contact the surface of the touch display into interface navigation commands and processing the API to interact with the interface and cause the interface to process the interface navigation commands.

11. (Original) The method of claim 10, wherein identifying further includes capturing further movements of the hand within the field, translating the further movements into a string of characters, issuing a second API call to the interface with the string provided as operator-provided input to the data entry field selection request.
8. (NEW) The method of claim 2 further comprising, translating a hand pose made within the field that is mapped to a request to initiate payment command for a transaction being performed by a user at a transaction terminal associated with the touch display and processing the API to interact with the interface and cause the interface to process the request to initiate payment command.

11. (Original) The method of claim 10, wherein identifying further includes capturing further movements of the hand within the field, translating the further movements into a string of characters, issuing a second API call to the interface with the string provided as operator-provided input to the data entry field selection request.
9. (NEW) The method of claim 2, wherein monitoring the field further includes identifying the touch within the field based on a finger's position within the field that does not move for more than a preconfigured number of seconds

19. (Currently Amended) A system, comprising: a transaction terminal; and a touchless interface apparatus; wherein the touchless interface apparatus comprises: a depth camera; and an Infrared (IR) motion device; wherein the IR motion device is configured to create a field in front of and adjacent to a touch surface of a touchscreen display and to provide coordinates within the field performing display; wherein the transaction terminal comprises: the touchscreen display; a processor; a non-transitory computer-readable storage medium comprising executable instructions; and the executable instructions when executed by the processor from the non- transitory computer-readable storage medium cause the processor to perform processing comprising: monitoring and tracking the hand during the touchless interaction within the field based on the coordinates; monitoring the images or the video of the hand and the distances between the hand and the touch surface of the touchscreen display; mapping hand movements, hand poses, or hand gestures for the hand within the field to interface options presented by the interface within the screen based on the coordinates, the images or the video, and the screen rendered by the interface; and providing the interface options to the interface during the transaction as the touchless interaction for processing by the interface without the operator touching the touch surface of the touchscreen display.
10. (NEW) The method of claim 2 further comprising, processing the method as a Human Interface Device (HID) driver registered to an operating system of a transaction terminal associated with the interface of the touch display.
1. (Original) A method, comprising: detecting a touch action with respect to an interface rendered on a touchscreen display, wherein the touch action is made within a field that is in front of and adjacent to a touch surface of the touchscreen display; translating the touch action into an interface action that is recognized by the interface based on the field and the interface; and providing the interface action to the interface for processing as an input provided by an operator of a transaction terminal during a transaction at the transaction terminal, wherein the operator provides the input without touching the touch surface of the touchscreen display.
11. (NEW) The method of claim 2 further comprising, causing the interface through the HID driver to render a current position of a finger of a user that is placed into the field without contacting the surface of the touch display to be presented as a circle located at or over a corresponding interface component rendered on the touch display.
11. (Original) The method of claim 10, wherein identifying further includes capturing further movements of the hand within the field, translating the further movements into a string of characters, issuing a second API call to the interface with the string provided as operator-provided input to the data entry field selection request.
12. (NEW) The method of claim 2 further comprising, causing the interface through the HID driver to alter a color, a size, or a thickness of the circle based on a computed distance between the finger of the user and the surface of the touch display.
7. (Original) The method of claim 6, wherein rendering further includes modifying visual attributes of the visual selection indicator within the screen based on calculated distances between the hand and the touch surface.
13. (NEW) A method, comprising: mapping a finger placed in front of but not touching a surface of a touch display to an interface component of an interface rendered on the touch display; and activating the interface component within the interface even though the interface component was not touched by an operator of a terminal on the surface of the touch display.
3. (Original) The method of claim 2, wherein creating or generating further includes mapping field locations associated with the field to interface locations associated with interface options that are rendered by the interface on a screen within the touchscreen display.
14. (NEW) The method of claim 13 further comprising, processing the method as a Human Interface (HID) device driver registered to an operating system of the terminal associated with the interface.
1. (Original) A method, comprising: detecting a touch action with respect to an interface rendered on a touchscreen display, wherein the touch action is made within a field that is in front of and adjacent to a touch surface of the touchscreen display; translating the touch action into an interface action that is recognized by the interface based on the field and the interface; and providing the interface action to the interface for processing as an input provided by an operator of a transaction terminal during a transaction at the transaction terminal, wherein the operator provides the input without touching the touch surface of the touchscreen display.
15. (NEW) The method of claim 13 further comprising, iterating the method for movements of the finger in front of but not touching the surface of the touch display, translating the movements into selections of additional interface components, activating the additional interface components within the interface, and completing a transaction of the operator at the terminal, wherein the finger of the operator does not touch the surface of the touch display during the transaction.
11. (Original) The method of claim 10, wherein identifying further includes capturing further movements of the hand within the field, translating the further movements into a string of characters, issuing a second API call to the interface with the string provided as operator-provided input to the data entry field selection request.
16. (NEW) The method of claim 13 further comprising, detecting one or more of hand gestures, hand movements, and hand poses made by the operator in front of but not touching the surface of the touch display, translating the hand gestures, the hand movements, and the hand poses into interface commands and interacting with the interface to process the interface commands.  

1. (Original) A method, comprising: detecting a touch action with respect to an interface rendered on a touchscreen display, wherein the touch action is made within a field that is in front of and adjacent to a touch surface of the touchscreen display; translating the touch action into an interface action that is recognized by the interface based on the field and the interface; and providing the interface action to the interface for processing as an input provided by an operator of a transaction terminal during a transaction at the transaction terminal, wherein the operator provides the input without touching the touch surface of the touchscreen display. 
11. (Original) The method of claim 10, wherein identifying further includes capturing further movements of the hand within the field, translating the further movements into a string of characters, issuing a second API call to the interface with the string provided as operator-provided input to the data entry field selection request.

17. (NEW) The method of claim 13 further comprising, tracking movements of the finger made by the operator in front of the surface of the touch display without contacting the surface of the touch display, translating the movements into a text word, and activating the interface to receive the text word as an operator-entered word being supplied for entry by the operator into an entry field component of the interface.

11. (Original) The method of claim 10, wherein identifying further includes capturing further movements of the hand within the field, translating the further movements into a string of characters, issuing a second API call to the interface with the string provided as operator-provided input to the data entry field selection request.
18. (NEW) The method of claim 13, wherein mapping further includes causing a haptic device to provide a physically detectable vibration to the finger when the finger is detected as being within a configured distance of touching the surface of the touch display.
15. (Original) The apparatus of claim 13 further comprising, at least one haptic device configured to provided ultrasonic or vibrational feedback to the hand of the operator while the hand is within the field during the touchless interaction.
19. (NEW) The method of claim 13, wherein mapping further includes causing the haptic device to provide a different physically detectable vibration to the finger once the interface component is mapped to the interface component as feedback to the operator that the operator has selected the interface component of the interface with the finger.
15. (Original) The apparatus of claim 13 further comprising, at least one haptic device configured to provided ultrasonic or vibrational feedback to the hand of the operator while the hand is within the field during the touchless interaction.
20. (NEW) A system, comprising: a transaction terminal comprising a touch display, a processor, and a non-transitory computer-readable storage medium; a touchless interface apparatus comprising sensors; the non-transitory computer-readable medium comprises a first set of executable instructions and a second set of executable instructions; the first set of executable instructions executed by the processor causing the processor to perform first operations associated with a transaction interface of the transaction terminal; the second set of executable instructions executed by the processor causing the processor to perform second operations, comprising: receiving sensor data received from the sensors of the touchless interface apparatus to define and monitor a field in front of a surface of the touch display; monitoring the field for movements of a finger or a hand of an operator who is operating the transaction terminal, and monitoring the movements for positions within the field, wherein the movements do not touch the surface of the touch display; mapping the positions within the field and the movements of the finger or the hand into interface component selections, interface commands, or interface options being made by the operator with respect to the transaction interface; and interacting with the transaction interface via an Application Programming Interface (API) to cause the transaction interface to process the interface component selections, the interface commands, or the interface options to complete a transaction at the transaction terminal without the operator touching the surface of the touch display.
19. (Currently Amended) A system, comprising: a transaction terminal; and a touchless interface apparatus; wherein the touchless interface apparatus comprises: a depth camera; and an Infrared (IR) motion device; wherein the IR motion device is configured to create a field in front of and adjacent to a touch surface of a touchscreen display and to provide coordinates within the field performing processor; a non-transitory computer-readable storage medium comprising executable instructions; and the executable instructions when executed by the processor from the non- transitory computer-readable storage medium cause the processor to perform processing comprising: monitoring and tracking the hand during the touchless interaction within the field based on the coordinates; monitoring the images or the video of the hand and the distances between the hand and the touch surface of the touchscreen display; mapping hand movements, hand poses, or hand gestures for the hand within the field to interface options presented by the interface within the screen based on the coordinates, the images or the video, and the screen rendered by the interface; and providing the interface options to the interface during the transaction as the touchless interaction for processing by the interface without the operator touching the touch surface of the touchscreen display.
21. (NEW) The system of claim 20, wherein the transaction terminal is a Self-Service Terminal (SST), an Automated Teller Machine (ATM), a Point-Of-Sale (POS) terminal, a kiosk, or a gaming terminal.  
 
20. (Original) The system of claim 19, wherein the transaction terminal is one of. An Automated Teller Machine (ATM), a Point-Of-Sale (POS) terminal, a Self-Service Terminal (SST), or a gaming terminal.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628